Citation Nr: 1136006	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-07-355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as due to service-connected conditions (TDIU) prior to August 30, 2005.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1971 to February 1974, and from November 1990 to October 1991, to include service in Vietnam and the First Persian Gulf War (Operation Desert Storm).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran appeared at a Videoconference hearing in June 2005 before a Veterans Law Judge who has since retired.  The Veteran has indicated that he does not wish to have a new hearing.  

The Veteran appealed a May 2008 decision of the Board, which assigned a 70 percent rating for service-connected posttraumatic stress disorder (PTSD), to the U.S. Court of Appeals for Veterans Claims (Court).  In that a September 2010 Court order determined that VA must consider the applicability of a TDIU prior to August 30, 2005, the May 2008 Board decision with respect to such a consideration was vacated.  The remand listed below serves to effectuate the Court's order as to that issue, and accordingly, the issue of entitlement to a TDIU prior to August 30, 2005, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In a Board decision of May 2008, the Veteran was awarded a schedular evaluation of 70 percent for his service-connected posttraumatic stress disorder (PTSD).  The Veteran appealed this to the U.S. Court of Appeals for Veterans Claims (Court) on the basis that the Board did not consider the applicability of a TDIU in concert with the claim for an increase in rating.  

It is noted that recent Court jurisprudence, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), has indicated that a TDIU claim need not be independently raised by the Veteran, but can be part of a claim for increased compensation.   The case had not yet been decided at the time of the Board's 2008 decision, and as the Veteran had already raised a separate claim for TDIU, which had been allowed effective August 30, 2005, there was no indication that such a claim was before the Board at the time of the last decision.  Nonetheless, the Court, in a September 2010 order, determined that the Board erred when it did not consider a TDIU with the claim for an increase in rating for PTSD when that claim was submitted in 2001.  Thus, the Board vacated this part of the May 2008 Board decision, and remanded the claim for remedial compliance.  This remand serves to effectuate the Court's order.  

The issue of entitlement to a TDIU prior to August 30, 2005, has never been considered by the agency of original jurisdiction, and the Veteran has not received notice as to how to substantiate this aspect of his claim for a higher rating for service-connected PTSD.  Although the 70 percent schedular rating is still in effect for PTSD, and has not been challenged, the RO must inform the Veteran as to how to substantiate a claim for entitlement to a TDIU prior to August 30, 2005, and following this notice, must adjudicate the issue in the first instance.  Additionally, the RO must take note of the separate Board decision which has recently granted service connection for hepatitis C.  That is, the RO must consider the effects of hepatitis C and the impact of that condition, as well as all service-connected conditions, on the Veteran's ability to gain and maintain substantially gainful employment.  If the determination is not fully favorable, a supplemental statement of the case should be issued prior to dispatching the case to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, the Veteran should be provided notice as to how he may substantiate entitlement to a TDIU prior to August 30, 2005.  Following issuance of this notice, with allowance for the Veteran to submit evidence on his behalf, the claim must be adjudicated on a de novo basis.  The RO must consider the impact of hepatitis C on the Veteran's employability, as such a disorder has recently been service-connected by the Board.  

2.  Should the disposition of the claim be less than fully satisfactory to the Veteran (i.e. less than the establishment of a TDIU to the filing of a claim for a higher rating for PTSD in 2001), issue an appropriate supplemental statement of the case (SSOC) and return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


